UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6626



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


D’ANDRE TORRES,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:92-cr-00153-2)


Submitted:   August 24, 2007              Decided:   September 7, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D’Andre Torres, Appellant Pro Se. Thomas A. O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          D’Andre   Torres   appeals    the   district   court’s   order

denying his Motion to Compel the Government to File a Sentence

Reduction Motion Pursuant to Rule 35(b), and the court’s order

denying his motion for reconsideration.         We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court. United States v. Torres,

No. 3:92-cr-00153-2 (W.D.N.C. Oct. 20, 2006; Apr. 11, 2007).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -